PER CURIAM.
We have considered all five issues which the appellant has raised but find merit in only one, that costs and fees were imposed without sufficient notice to him nor opportunity to be heard. Accordingly, we affirm his convictions and sentences but vacate the order imposing costs and fees. We remand without prejudice to the appellee to seek reassessment of costs and fees after proper notice and hearing. Wood v. State, 544 So.2d 1004 (Fla.1989).
SCHOONOVER, C.J., and SCHEB and DANAHY, JJ., concur.